Case 8:19-cv-01998-MWF-KS Document 208-1 Filed 08/27/20 Page 1 of 1 Page ID #:5972



                                                Declaration



      1. My name is Albert Kim, I am filing this with the court. I do not intend to waive any of my
         privileges. I would like to inform the court of what is going on.
      2. I have read through Kaine’s declaration and I am in agreement and adopt what he has said.
      3. On many occasions, I have told Gerry and Allyson, that I do not have any conflict with Kaine, and
         especially not an un-waivable conflict. I am confirming my waiver again.
      4. I am still very interested in settling the matter.
      5. I oppose Venables withdraw since it is dishonest and baseless. I no longer have any trust in
         Venable or that Venable will look out for my best interest, I have no choice but to look for new
         counsel.
      6. I, Albert Kim, declare under penalty and perjury according to the laws of California that the
         foregoing is true and correct.




                                                                                          8/27/20
                                                  Albert Kim
